April 27, 2015
Twelfth Court ot Appeals
1517 W. Front St -, Ste 354
Tyler, TX    75702                                            FILED IN COURT Of APPEALS I
RE: No. 12-14-00332-CV
                                                                12th Court ofAppeafs District
      Robert C. Morris v. Sherri Milligan, Et Al
      T/C No. 349-6270                                               APR 3 0 20I5

Dear Court Clerk,                                                   TYLER TEXAS
                                                             CATHY S.LUSK, CLERK
                                                          'VaTK^^Ser^if^eat^ioflService
       Please find enclosed my copy of the Motion For Leave
in response to the Court's letter dated April 20, 2015.
       A copy of these pleading has been served and forward to the counsel for the
Appellees on this date.
       I would request notification upon receipt of these pleadings and of any action
the Court takes.

       Thank you for your time and assistance in this matter, it is greatly appreciated
and welcomed.




                                                       Rober^C. Morris
                                                       Appellant Pro Se
                                                       TDCJ-ID I 1311083
                                                       Smith Unit
                                                       1313 CR 19
                                                       Lamesa, TX      79331


enclosure(s): 2 Cspi*)
cc:   file
      Patrick Brezik, Asst. Attorney General
                                                IN    THE
                                    TWELFTH    COURT       OF   APPEALS
                                             TYLER,       TEXAS


ROBERT       C.   MORRIS
                                                                       NO.    12-14-00332-CV
vs -                                                 I
                                                                        T/C NO.      349-6233-
SHERRI       MILLIGAN,     ET AL.                                            FILED IN COURT OF APPEALS
                                                                              12th Court of Appeals District
                                    MOTION    FOR    LEAVE      TO   FILE
                               APPELLANT       BRIEF       OUT-OF-TIME



TO     THE   HONORABLE     COURT:


        COMES NOW,       Robert C. Morris, Appellant Pro Se, in the above styled n
cause and respectfully files and submits this his Motion For Leave To File Appel
Brief Out-Of-Time. Morris presents the following in support of this motion.
                                                     I.

        Morris is presently incarcerated at the Smith Unit of the TDCJ in Lamesa, Texas.
He contends his brief was timely filed under the Mailbox Rule, however seeks leave
to file said brief out-of-time. A document is considered tiled Dy a pro se inmate
on the day it is deposited with the prison or jail authorities. EX PARTE SINEGAR,
324S.W.3d578 (Tex.Crim.App. 2010); CAMPBELL v STATE, 320S.W.3d338 (Tex.Crim.App. 2010).
Once an item for mailing is deposited by inmate, he loses ail control of said item.
        Upon notification by the Court's letter dated April 17, 2015, Morris acted with
diligence to obtain documentation to support a timely filed brief. It should be noted
that the Certificate ot Service shows April 15, 2015 as the date placed in the Smith
Unit/TDCJ Prison Mail System.
        Morris, who is not only pro se, but also proceeding in forma pauperis, obtained
written verification from Law Library Supervisor Albert Jimenez, who processes indigent
postage program on the Smith Unit, that on April 15, 2015 said Drief "was process
on the above date and turned over to mailroom on the same day!" See EXHIBIT A.
        Morris also obtained verification from Smith Unit Mailroom regarding the date
the brief was logged in the Legal/Special Mail records, which shows April 16, 2015.
Also with regards to the ''private meter mark", Morris questioned Smith Unit Mailroom,
which responded "the post office is the only ones that would." See EXHIBIT B.
        Therefore, Morris contends he has presented sufficient evidence that pursuant
to the Mailbox Rule and Tex. R. App.P. 9.2(b)(2) his brief was timely filed. As for
the alleged "private meter mark" that is beyond Morris's control and should not be
held accountable for such actions of the United States Postal Service in Lamesa,

Texas.
                                               PRAYER


             WHEREFORE, PREMISES CONSIDERED, the Appellant Robert C. Morris, prays this
      Honorable Court will grant the motion for leave and deem his brief as timely filed,
      pursuant to the Rules, in the interest of justice.
                                                            Respectfully Submitted,
      Dated: April 27, 2015

                                                             Robert C ^Morris
                                                            Appellant Pro Se
                                                            TDCJ-ID f 1311083
                                                            Smith Unit
                                                            1313 CR 19
                                                            Lamesa, TX     79331




             I, Robert C. Morris, declare under penalty of perjury that the foregoing is true
      and correct, and further certify that a true and correct copy has been served upon
      the Appellee's through counsel, Patrick Brezik, Asst. Attorney General, Po Box 12548,
      Austin, TX   78711-2548, by placing in the Smith Unit/TDCJ Prison Mail System on this
      the 27th Day of April, 2015.



                                                                         Morris
                                                            TDCJ-ID i 1311083
                                                            Smith Unit • Dawson County, TX
                                                            Appellant Pro Se




AATX Cftne
                                                                      EXHIBIT   A




 SUBJECT: State briefly the problem on which you desire assistance.




                                                                                                          -TWir• fo




  Name: %»Aft
  Living Quarters:
  Liviny uuaritiib.     E&L&I-
                        •/
                         ^— t~ •        .                               Wnrk
                                                                        •—   A^O""-1""^
                                                                              — a       -• gjfikqg
                                                                                                 , 4-^30 rt**-Tkv>n /K>^ &W
  DISPOSITION: (Inmate will not write in this space)         £\\       Lf))W/5~' /r/^L^Jui^L MCZt^ d^J/ A&**&




  *l-60(Rev.11-90)




                                                                      EXHIBIT       A




M7N £                                                                      EXHIBIT       B




 SUBJECT: Stare briefly the problem on which you desire assistance.




  A      £>*
                   dr,,t >< 2^13: '^^ •""»" a "ua-A" eauet^g—r*n,irA k a* kfai^eoaj ***•'*
                     -r^.^.*n **•>• ****&.sir ?rv Tyfrr-, 7^s ^oi

  3) \W-< -4-We Stv^VK U*,V iHf,Vr-/kc
                                                                            No:    /3»6S3                 Unit:   5M
  Name: fykeA- d, £?&&£&
  Living Quarters:          r /£>&/                                         Work   Assignment: &u>ha*J geziMfLgtomzikia   / "<> $i^iusc{

  DISPOSITION: (Inmate will not write in this space)




   -£rl-60 (Rev. 11-90)




                                                                      EXHIBIT        B




r»vrN L6P»e
                                                          IN    THE
                                                 TWELFTH COURT OF APPEALS
                                                       TYLER,    TEXAS


       ROBERT            C.   MORRIS                                             NO.    12-14-00332-CV

       VS -                                                                       T/C NO. 349-6270
        SHERRI WILLIGAN,               ET AL



                                                  CERTIFICATE OF SERIVCE


                I, Robert C.           Morris,    declare under penalty of perjury, that a true
        and correct copy of the Motion To Suspend Rules was served upon Appellee's
        through counsel, Patrick Brezik, Asst Attorney General, Po Box 12548,
        Austin, TX              78711-2548 by placing in the Smith Unit/TDCJ Prison Mail
        System on the 15th day of April, 2015.


                SIGNED on this the 27th day of April,                    2015.




                                                                           TDCJ-ID      #    1311083
                                                                           Smith    Unit
                                                                           1313    CR   19
                                                                           Lamesa,      TX     79331

                                                                           Appellant Pro Se




Cos/mi*) fv»jp. Rol-es